DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 17-27 are pending.
Claims 18 and 19 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-9, 17, and 20-27 are presented for examination and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the prior rejection of Claims 1-9 and 17 under 35 USC 112(a) have been fully considered and, in view of the amendments to the claims presented 19 April 2022, are persuasive.  The rejection of Claims 1-9 and 17 as presenting New Matter under 35 USC 112(a) has been withdrawn. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Huth (U.S. PGPub. 2003/0096720) in view of Pegelow (U.S. PGPub. 2007/0197416), Meyer (Bernhard Meyer, Approaches to Prevention, Removal and Killing of Biofilms, 51 Intl. Biodeter. Biodegrad. 249 (2003)), Almatroudi (Ahmad Almatroudi, et al, A New Dry-Surface Biofilm Model: An Essential Tool for Efficacy Testing of Hospital Surface Decontamination Procedures, 117 J Microbiol. Meth. 171 (2015)), and Loukili (N. Henoun Loukili, et al, Effect of Different Stabilized Preparations of Peracetic Acid on Biofilm, 63 J Hosp. Infect. 70 (2006)).
Applicants’ claims are directed to methods of removing dry surface biofilm formed by the dehydration of biofilm.  Art which suggests the treatment of dry biofilm will be considered as suitably addressing this language, as it is well-established that claim language identifying a product by the processes used to obtain it does not rely on the process steps recited in defining that product for patentability.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The method involves dissolving into water compositions consisting essentially of, and pertaining to Claims 25-27 one consisting of, a hydrogen peroxide source, an acetyl source, an acidifying agent, and a surfactant, that provides at least 0.13% peracetic acid, then permitting the solution formed to remain in contact with the composition for a defined period of time which applicants presently provided amendments define functionally, specifically “for a period of time sufficient to kill said embedded bacteria and remove a portion of protein associated with the dry surface biofilm.”  It is critical to understand that Claim 25, while employing a composition “consisting of” the peroxide source, acetyl source, acidifying agent, and surfactant, also optionally incudes any of sequestering agents, buffering agents, flow modifiers, colorants, and perfumes.  These additional components are defined by the activities they contribute to the compositions into which they have been included.  See, e.g., Specification pages 14-16 (“A wetting agent may be included in the composition to facilitate dispersion of the acetyl source into solution…preferably comprised of a solid surfactant capable of lowering the surface tension of the solvent…”, “A flow modifier may be added to improve the flow characteristics of the composition of the invention….”).  “A patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997) (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case).  Art describing the use of components a skilled artisan would understand provide these functions or properties to the consumer products into which they have been incorporated will be considered as suitably addressing the limitations imposed.  Art which teaches compositions used to clean and/or disinfect surfaces enumerating all of the required and any of the optional elements recited by the claims will be construed as addressing the “consisting essentially of” and “Consisting of” limitations of the claims.  See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention).  Applicants are reminded that a patent applicant is free to recite features of an apparatus either structurally or functionally.  See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the Patent Office has reason to believe that a functional limitation is satisfied by the prior art, the burden is shifted to applicants to demonstrate otherwise.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The examiner notes that dependent Claims 17 and 27 indicates that the functionally defined time limitation, one sufficient to “kill said embedded bacteria and remove a portion of said protein”) is satisfied by a contact time of at least 5 minutes.  Claim 2 indicates that any of a specific list of additional components are incorporated into the composition, while Claims 4-7 narrow the identity of the peroxide source, acetyl source, acidifying agent, and surfactant to Markush-like listings of alternatives.  Claim 3 adds the step of removing the solution from the surface being treated by either of wiping or rinsing.  Claims 8 and 9 narrow the identity of the sequestering agent, buffering agent, and flow modifiers recited as incorporable in the compositions by the limitations of Claim 2.   Claim 20 specifies the inclusion of a particular dye defined functionally as one “that discharges color when the solution reaches and obtains the concentration of peracetic acid of at least 0.13%,” which Claims 21 and 22 indicate is satisfied by, among others, Amaranth.  Claims 23 and 24 recite the inclusion of an additional dye, ultimately selected from a Markush-type listing of alternatives.
Huth describes methods of cleaning and decontaminating devices employing cleansing compositions which combine a per-compound oxidant as a decontaminating agent and enzymes, along with any of chelators, buffers, dyes, and combinations thereof.  (Abs.).  Methods of simultaneously cleaning and disinfecting devices are described which include each of contacting the device to be cleaned and disinfected with the composition, which is then removed by rinsing with water or saline.  [0043; 0052-53].  Soaking times of as little as 20 minutes, a time overlapping and therefore rendering obvious the limitations of Claim 17 and by extension those functionally defined in Claim 1, In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003), are described as effectively providing for the cleaning and decontamination of devices so treated.  [0088].  Huth establishes that the identity, concentration, and contact time will vary in accord with the desired level of decontamination.  [0096].  Components used in formulating these compositions may be in any of a variety of physical forms, including solids such as granules and the like.  See, e.g., [0088; 0090; 0103; 0108].  Representative decontaminating agents include combinations of alkali metal carbonate peroxides and solid peracid precursors such as TAED.  [0092].  Huth establishes that preferred concentration ranges of PAA for use in these decontaminating solutions fall within the range of about 0.08-0.22%, overlapping and rendering obvious the newly added “concentration sufficient” language of the claims.  [0098].  Huth indicates that to increase the effectiveness of the decontaminating agents, it is desirable to maximize the concentration of hydrogen peroxide present in the compositions as much as possible, [0096], rendering the concentration of peroxide and other peroxide-producing decontaminants a result-effective variable suitable for optimization thereby addressing the TAED concentrations set forth by the instant claims, and while preferred concentrations for the inventive embodiments of the compositions disclosed incorporate decontaminating agents in concentrations of up to 5%, Huth indicates that the inclusion of stabilizing agents into the compositions permits elevated concentrations of decontaminating agents to be incorporated into the compositions described.  [0097-98].  pH buffering agents are described as suitably included in the compositions, [0108], with the TRIS of the instant claims particularly exemplified, [0189], as are additional elements such as fragrances, surfactants, and indicator dyes, [0105], with each of nonionic and anionic surfactants recited as particularly preferred.  [0116-18].  Indicator dyes described as usefully included in the decontaminating compositions set forth by Huth include those which provide an indication of completion of decontamination soak time through a controlled-redox reaction with the oxidant-based decontaminant.  [0129].  The examiner considers the “decontamination” described by Huth as functionally equivalent to the process of the claims, as Huth clearly establishes that to “decontaminate” is to “sterilize or high-level disinfect…,” [0042], and that “disinfecting or sterilizing agent(s)” are “collectively termed decontaminating agents.”  [0092].  As the composition components are the same, the mechanism by which these component operate is the same as employed by the instant claims, and the Huth disclosure describes synonymous results to be achieved by their combination and dissolution in water, application to a contaminated surface and removal.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Chelating agents such as the instantly claimed EDTA are recited as usefully incorporated into the compositions employed in the methods described, [0109-11], as are nonionic and anionic surfactants.  [0114-16].
Huth does not specifically describe the removal of dry biofilm employing the peracid compositions described, nor does it recite incorporating sodium percarbonate as the alkali metal carbonate peroxide, or citric acid.
Pegelow describes granulated materials, which the examiner considers synonymous with the instantly claimed “powder composition,” containing a bleach activator in combination with, among others, bleaching agents, dyes, and additional components.  (Abs.).  Sodium percarbonate powder is described as an exemplary agent providing an oxidizing bleaching action.  [0153-55].  Fragrances ([0229]), builders such as the instantly claimed citric acid ([0092]) and co-builders ([0090]), may also be included in the granulated materials described.
Meyer indicates that peroxo acids are more effective in cleaning and disinfecting biofilms such as those incorporating pseudomonas on open surfaces than alternative cleaning and disinfecting agents including well-known chlorine disinfectants, (Meyer, 250), while Almatroudi indicates that open-surface biofilms are of the dry type.  (Almatroudi Pg. 171-72; 174).
Loukili indicates that under certain testing parameters, while PAA alone did not remove biofilm, combinations of PAA with nonionic surfactants provided a statistically significant improvement in detergent activity regarding biofilm removal.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have used sodium percarbonate powder as the solid alkali metal carbonate peroxide to be combined with solid peracid precursors such as the uncoated TAED described by Huth, then applied these peracid compositions to methods of cleaning and removing dry biofilm as advocated by Meyer and Almatroudi with the expectation that such a combination would permit PAA to remove the biofilm present owing to the known capacity of combinations of PAA and surfactants such as those encompassed by the instant claims to remove biofilm, and therefore the proteins associated therewith.  One having ordinary skill in the art would have been motivated to do so because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”)  Here, Huth teaches the solid granular compositions of the instant claims but for the recitation of sodium percarbonate as the alkali metal carbonate peroxide for use during a disinfecting process, which the teachings of Pegelow address.  Employing these peracid containing compositions in the removal of dry biofilm is suggested by the teachings of Meyer, indicating that peracid compositions are the most effective in cleaning and disinfecting surfaces such as those encountered in hospitals of existent surface biofilms, which Almatroudi indicates are of the dry type when found on such hospital surfaces.

Claims 1-9 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Huth, Pegelow, Meyer, and Almatroudi as applied to Claims 1-6, 8, 9, and 17 above, and further in view of Tabasso (U.S. PGPub. 2002/0004057), and Siegel (U.S. PGPub. 2003/0079758).
Huth, Pegelow, Meyer, and Almatroudi, discussed in greater detail above, suggest processes of removing dry biofilm from a surface by the application for periods of time of around 20 minutes of peracid compositions which combines TAED, sodium percarbonate, citric acid, EDTA, TRIS, and an anionic or nonionic surfactant.
However, none of the Huth, Pegelow, Meyer, and Almatroudi references teach that the anionic or nonionic surfactant to be included in the compositions is a sulfate such as sodium dodecyl sulfate.
Tabasso establish that alkyl sulfates having between 8-22 carbons are anionic surfactants suitable for inclusion in PAA cleaning and disinfecting compositions, ([0074]), similar to those taught by each of Huth and Pegelow.  Siegel indicates that the sodium dodecylsulfate of the instant claims was at the time known to be an anionic surfactant compatible with peracetic acid biofilm removing compositions, see., e.g., [0015-17], and is understood by the skilled artisan to be an alkyl sulfate having 12 carbon atoms.  Selecting sodium dodecyl sulfate as the anionic surfactant amounts to little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  Sinclair, supra.

Claims 1-9, 17, 25, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erkenbrecher (U.S. PGPub. 2011/0177145) in view of Meyer (Bernhard Meyer, Approaches to Prevention, Removal and Killing of Biofilms, 51 Intl. Biodeter. Biodegrad. 249 (2003)), Almatroudi (Ahmad Almatroudi, et al, A New Dry-Surface Biofilm Model: An Essential Tool for Efficacy Testing of Hospital Surface Decontamination Procedures, 117 J Microbiol. Meth. 171 (2015)), and Loukili (N. Henoun Loukili, et al, Effect of Different Stabilized Preparations of Peracetic Acid on Biofilm, 63 J Hosp. Infect. 70 (2006)).
Erkenbrecher describes peracid-based removable antimicrobial coating compositions and their methods of use for controlling microorganisms in various environments.  (Abs.).  These compositions combine solvents and peroxyacid precursor materials that produce peroxyacids on combination, and are used by their application and then removal from the surfaces to be treated.  [0027-36; 0049-50].  More specifically, and narrowly, Erkenbrecher describes compositions which, when each of a water-soluble or water-dispersible film forming agent, an inert solvent, a peroxyacid precursor, and a rheology modifier are combined, form a peroxyacid.  [0027-31].   Erkenbrecher indicates that the inert solvent refers to water or other solvents.  [0049].    Erkenbrecher describes the application of these antimicrobial composition to a surface until its removal is initiated or permitted to occur, [0061], such as by the application of water.  [0060].  Erkenbrecher describes multicomponent systems which are combined prior to their application, such as a powder composition which is later combined with water.  [0066-68].    Erkenbrecker indicates that contact times of about 10 minutes are sufficient to provide disinfection [0170]; the contact time of at least 5 minutes of Claim 17, which continues to address the functional limitations of Claim 1, is an obvious modification of the teachings of Erkenbrecher.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Components in addition to the peroxyacid precursor and solvent Erkenbrecher indicates can be included in such disinfecting compositions and methods include phosphates and citric acid, sodium dodecylsulphate surfactants, fragrances, dyes, and chelating agents such as the instantly claimed EDTA.  [0072; 0140-41].  Erkenbrecher establishes that the “film-forming” components of the compositions are those which are “water soluble or water dispersible,” in order to facilitate the dissolution and removal of the composition, while also reciting as specific suitable film-forming agents polyvinyl pyrrolidones and ethylene oxide/propylene oxide/ethylene oxide copolymers.  [0092].  Each of these elements, in addition to their being incorporated in  order to facilitate the dissolution of the composition, are independently understood by the skilled artisan as representing well-known and commonly used surfactants.  Applicants indicate that “wetting agents” includable in the composition claimed include the poloxamer known as PLURONIC PE 6800, a polyoxyethylene-polyoxypropylene-polyoxyethylene triblock copolymer.  See “Pluronic PE Types,” BASF Technical Information 90_130218e-01 May 2014.  This is a species of the ethylene oxide/propylene oxide/ethylene oxide copolymers taught by Erkenbrecher as a suitable film-forming agent.  Erkenbrecher [0027-31; 0072; 0092], See also Specification pg. 14-15.  As the definition of “film forming agent” provided by Erkenbrecher appears substantially similar to the activity applicants attribute to the “wetting agents” of the instant claims, and there appears to be at least some overlap between agents described by the instant disclosure as representing suitable “wetting agents” and the Erkenbrecher disclosure of suitable “film forming agents,” the inclusion of film forming agents per Erkenbrecher falls within the metes and bounds of the compositions described by instant claims 2 and 25.  A particularly preferred peroxyacid precursor is the TAED of instant claims 1, 13, and 14.  [0105; 0121].  A particularly preferred peroxygen source is the sodium percarbonate of instant claim 4.  [0124].  Rheology modifiers are understood by a skilled artisan as components which alter the flow of liquids or solids.  See Rheology Definition & Meaning - Merriam-Webster, available at https://www.merriam-webster.com/dictionary/rheology (“science dealing with the deformation and flow of matter”).  Furthermore, Erkenbrecher includes the fumed and precipitated silicas applicants describe as “flow modifiers” recited in each of claims 2 and 25.  [0131-32]; see Specification pg. 15-16.  This suggests that including the rheology modifiers of Erkenbrecher addresses the “flow modifiers” encompassed by the limitations of instant claims 2 and 25.  Colorants and dyes for use in the compositions Erkenbrecher describes are not particularly limited.  [0142-44].  Erkenbrecher indicates that PAA concentrations of at least 1000ppm, or at least 2000ppm, ranges overlapping those the instant disclosure indicates are suitable for addressing the functional limitations of the instantly amended claims, are preferable.  [0077].  Erkenbrecher indicates that these compositions are particularly beneficial for killing microorganisms harbored in biofilms as the compositions are applied thereto.  [0085-89].  While Erkenbrecher does not specify that the biofilm microorganisms and proteins are removed when the optional solution removal step is performed, in the absence of evidence to the contrary the skilled artisan would conclude that the steps of applying the solution of Erkenbrecher to a biofilm as described by Erkenbrecher, followed by the removal of said disinfecting solution per the disclosure of Erkenbrecher, would necessarily remove the biofilm an, microorganisms, and proteins contained therein.  Erkenbrecher indicates that to generate the peroxyacid, a peroxyacid precursor, such as the instantly claimed TAED, is reacted with a peroxygen source such as the instantly claimed sodium percarbonate.  [0102-03; 0105; 0121; 0124].
It would have been prima facie obvious to one having ordinary skill in the art to have removed surface biofilms by the application and removal of a composition combining a powder comprising TAED, sodium percarbonate, citric acid, sodium dodecyl sulfate, EDTA, and a phosphate buffer with water, then applying such a solution to a biofilm-containing surface to be disinfected for at least five minutes before removal.  One having ordinary skill in the art would have been motivated to do so because each of the claimed component ingredients are taught by Erkenbrecher as usefully combined into a removable disinfecting compositions described as suitably employed in the removal of biofilms.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).
While the state of the biofilms being removed by the teachings of Erkenbrecher as being either wet or dry are unspecified, Meyer indicates that peroxo acids are more effective in cleaning and disinfecting biofilms such as those incorporating pseudomonas on open surfaces than alternative cleaning and disinfecting agents including well-known chlorine disinfectants, (Meyer, 250), while Almatroudi indicates that open-surface biofilms are of the dry type.  (Almatroudi Pg. 171-72; 174).  Loukili indicates that under certain testing parameters, while PAA alone did not remove biofilm, combinations of PAA with nonionic surfactants provided a statistically significant improvement in detergent activity regarding biofilm removal.
Given the fact that Erkenbrecher teaches disinfecting biofilms by the application and removal of the compositions encompassed by the claims, the removal of a dry biofilm by the application and removal of these compositions is prima facie obvious owing to the known efficacy of peroxoacid disinfecting compositions in the removal of open-surface, or dry, biofilms.

Claims 1-9, 17, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Erkenbrecher, Meyer, Almatroudi, and Loukili as applied to Claims 1-9, 17, 25, and 17 above, and further in view of “Pluronic PE Types,” BASF Technical Information 90_130218e-01 May 2014, Antonoplos (U.S. 6,551,555), Ignacio (U.S. 6,287,518), and Pegelow (U.S. PGPub. 2007/0197416).
Erkenbrecher, Meyer, Almatroudi, and Loukili, discussed in greater detail above, suggest the removal of dry surface biofilms by the application and removal of a composition combining TAED, sodium percarbonate, citric acid, sodium dodecyl sulfate, EDTA, and a phosphate buffer with water, then applying such a solution to a biofilm-containing surface to be disinfected for at least five minutes before removal.
However, despite teaching that dyes may be included in the compositions, none of the Erkenbrecher, Meyer, Almatroudi, and Loukili describe incorporating the peracetic acid bleachable dye which applicants claims indicate include Amaranth, nor are any of the substantially bleach-stable dyes recited in the claims particularly disclosed.
Applicants are directed toward the teachings of Ignacio, which explicitly establishes that in the context of sterilization compositions, monitors, and more specifically sterilization monitors which undergo distinct color changes in the presence of a peracetic acid serve any of a variety of purposes, (Abs., Col.2, L.46-52), and that “the quantity of dye in the composition also will influence the rate at which the composition undergoes the distinct color change.”  (Col.3, L.26-28).  The purposes this color change may explicitly be employed to serve include determining whether particular concentrations of peracetic acid, such as about 2500ppm, have been achieved, (Col.2, L.1-6), or that a certain period of time has passed. (Col.2, L.65 – Col.3, L.4).  This understanding is augmented by the teachings of Antonoplos, which, again in the context of methods of employing sterilization monitors which change color upon exposure to an oxidative sterilant (Abs., Col.2, L.6-9), explicitly reminds the skilled artisan that each of exposure time, the quantity of oxidant used (Col.5, L.43-51; Col.7, L.31-35), and the concentration of dye present in the composition effect the rate at which the color the dye represents is removed from solution.  See (Col.7, L.35 – Col.8, L.4) (indicating that “the concentration of dye will alter the degree of bleaching that occurs when the dye is exposed to an oxidation-type sterilant.  Use of a high concentration dye mixture decreases the rate of color change.  Applying dye in a low dye concentration mixture increases the rate of color change.”)  
Erkenbrecher does not specifically recite Amaranth as the indicator dye capable of being decomposed on exposure to the oxidant-based decontaminant.
Pegelow describes granulated materials containing a bleach activator in combination with, among others, bleaching agents, dyes, and additional components.  (Abs.).  Sodium percarbonate powder is described as an exemplary agent providing an oxidizing bleaching action.  [0153-55].  The Amaranth (CI 16185) of the instant claims is described as exemplary dyes capable of not only being included as colorants in disinfecting dye compositions, but also of being oxidatively destroyed by the formation of peracids from precursors with which they are combined.  [0165-69].  Each of the Acid Blue 182 and Acid Blue 80 of the instant claims is recited as a “suitable blue dye, so-called blue toner” usefully included in such compositions.  [0167; 0171].  Fragrances ([0229]), surfactants ([0114]), builders ([0075]) and co-builders ([0090]), may also be included in the granulated materials described.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined sodium percarbonate powder with solid peracid precursors such as TAED, dyes, wetting agents such as ethylene oxide/propylene oxide/ethylene oxide copolymers, and flow modifiers such as fumed or precipitated silicas to provide disinfecting compositions as described by Erkenbrecher as useful in the disinfecting methods taught thereby, and as obvious to have incorporated the Amaranth and either of Acid Blue 182 or Acid Blue 80 taught by Pegelow through the teachings of Ignacio as the dye recited as an optional component by Erkenbrecher.  One having ordinary skill in the art would have been motivated to do so because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”)  Here, Erkenbrecher teaches the disinfecting compositions and methods of the instant claims (requiring nothing more than a “film former” [overlapping the “wetting agents” of the instant claims, peroxyacid precursor, and “rheology modifier” [overlapping the “flow modifiers” of the instant claims]), but for the recitation of Amaranth and either of Acid Blue 182 or Acid Blue 80 as an indicator dye capable of being included during a disinfecting process.  The teachings of Ignacio, Antonoplos, and Pegelow address by virtue of their establishing that Amaranth is a dye suitable for incorporation into peracid containing disinfecting compositions which Erkenbrecher explicitly requires.  The skilled artisan would understand that these dyes would be oxidatively destroyed in the process of peracid precursors reacting to form peracids to provide what applicants consider, and which each of Erkenbrecher and Ignacio render obvious, to be biocidally effective concentrations of peracids, simply by including an amount of bleachable dye which would be consumed when the peracid concentration reaches the effective peracid concentrations taught by Erkenbrecher and Ignacio.  This is an explicit goal which Ignacio teaches the inclusion of such dyes are to provide.  See Ignacio, Col.2, L.1-6 (indicating “The invention also features a method of determining whether a solution including peracid has a concentration of peracetic acid of about 2500ppm. (0.25%)  The Monitor composition is exposed to the peracetic acid solution under conditions that will cause the monitor composition to undergo a color change at about 2500ppm (0.25%) of peracetic acid.” (emphasis added)).  As such, the art establishes that including a dye such as either Acid Blue 182 or Acid Blue 80 and Amaranth in amounts designed to affect a color change at about 2500ppm of peracetic acid in the compositions of Erkenbrecher appears little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered.
Applicants arguments concerning the proceedings in a distinct case concerning a distinct invention are per se unpersuasive.  In re Gyurik, 596 F.2d 1012, 1016 n. 15 (CCPA 1979) (indicating that in reviewing specific rejections of specific claims, allowed claims in other applications are immaterial to the analysis). Furthermore, as the entirety of the Huth reference is indeed directed to the achievement of a similar outcome which the instant claims purport to achieve; namely the killing of bacteria and removal of soils from contaminated surfaces, it cannot accurately be said that the Huth compositions materially affect the killing of bacterial or removal of protein from contaminated surfaces.  Furthermore, as Huth is not relied upon to specifically identify dry biofilms as the particular type of soil to be removed, Applicants arguments that Huth fails to teach removal of dry surface biofilm are unpersuasive.  See In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").
Applicants arguments concerning dry surface biofilms are unpersuasive.  The fact that dry surface biofilms were not identified in the art until after the publication of art describing the use of peracid generating compositions to remove biofilms does nothing to alter the fact that the art prior to the instant application having been filed identifies peroxo acids as effective in cleaning and disinfecting biofilms on open surfaces, while also establishing that open-surface biofilms are of the dry type.  Because peroxo acids were known to be effective in disinfecting open surface biofilms, open surface biofilms are of the instantly claimed dry type, and each of Huth and Erkenbrecher teach using peroxo acid generating compositions to disinfect and remove biofilms, the art of record supports the conclusion that it would have been prima facie obvious to have removed dry surface biofilms by providing a composition combining TAED, sodium percarbonate, citric acid, sodium dodecyl sulfate, EDTA, and a phosphate buffer with water, then applying such a solution to a biofilm-containing surface to be disinfected for at least five minutes before removal.
Applicants arguments concerning the Erkenbrecher flow modifier and film forming agents are unpersuasive, as applicants claims (see Claim 2, Claim 25) requires or permits the inclusion of these elements.  
To be sure, in certain embodiments the compositions of Erkenbrecher are indeed utilized in methods of coating surfaces to provide an antimicrobial film, applicants are again reminded that art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As set forth previously and again above, Erkenbrecher explicitly teaches removing the compositions once applied to resident biofilms, and as such, the examiner cannot have engaged in improper hindsight reasoning, as only the art of record has been relied upon.  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) (“To be sure, ‘[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper’.”).
Upon consideration of what the art as a whole teaches, as has been set forth above, nothing of any of the instant claims appears to distinguish the invention claimed from the art of record.  Nothing of the Erkenbrecher reference requires the inclusion of any components excluded by the instant claims, rendering even the disinfectant methods employing compositions consisting of a peroxide source, acetyl source, peracetic acid bleachable dye, and any of acidifying agents, wetting agents, pH buffering agents, sequestering agents, flow modifiers, perfumes, or additional dyes.  As such, even the narrowest embodiments of the instant claims appear mere obvious modifications of the compositions of Erkenbrecher.
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613